          Case 15-20018-VFP          Doc 28      Filed 01/18/19 Entered 01/18/19 19:08:45               Desc Main
                                                 Document Page 1 of 3

  MOSHIE SOLOMON
  LAW OFFICES OF MOSHIE SOLOMON, P.C.
  ONE UNIVERSITY PLAZA,
  SUITE 412
  HACKENSACK, NJ 07601
                                IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF NEW JERSEY

                   TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS AS OF 12/31/2018
                                                 Chapter 13 Case # 15-20018
    Re:       AVROHOM SHLOMO DICKMAN                                          Atty: MOSHIE SOLOMON
              CHAYA FRAIDA DICKMAN                                                  LAW OFFICES OF MOSHIE SOLOMON, P.C.
              9 HILLSIDE AVENUE                                                     ONE UNIVERSITY PLAZA,
              LIVINGSTON, NJ 07039                                                  SUITE 412
                                                                                    HACKENSACK, NJ 07601



NOTE: THIS IS A BASE PLAN IN THE AMOUNT OF $25,800.00

                                           RECEIPTS AS OF 12/31/2018                             (Please Read Across)

 Date              Amount           Source Document No.          Date              Amount         Source Document No.
 06/17/2015         $430.00         2201767000   -               07/02/2015         $430.00      2238201000     -
 07/28/2015         $430.00         2294916000   -               08/26/2015         $430.00      2362375000     -
 09/17/2015         $430.00         2418758000   -               10/20/2015         $430.00      2496336000     -
 11/17/2015         $430.00         2563464000   -               12/17/2015         $430.00      2635379000     -
 01/04/2016         $430.00         2672600000   -               01/26/2016         $430.00      2726477000     -
 02/23/2016         $430.00         2799287000   -               03/23/2016         $430.00      2876584000     -
 04/20/2016         $430.00         2945363000   -               05/18/2016         $430.00      3019309000     -
 06/15/2016         $430.00         3087884000   -               07/12/2016         $430.00      3157671000     -
 08/23/2016         $430.00         3261054000   -               09/20/2016         $430.00      3331938000     -
 10/19/2016         $430.00         3408377000   -               11/15/2016         $430.00      3478338000     -
 12/12/2016         $430.00         3549998000   -               01/10/2017         $430.00      3620904000     -
 01/30/2017         $430.00         3669474000   -               02/21/2017         $430.00      3728790000     -
 03/21/2017         $430.00         3812714000   -               04/19/2017         $430.00      3890486000     -
 05/08/2017         $430.00         3949746000   -               05/19/2017         $430.00      3974243000     -
 05/30/2017         $430.00         4000751000   -               06/13/2017         $430.00      4039553000     -
 06/26/2017         $430.00         4072320000   -               07/19/2017         $430.00      4133623000     -
 08/01/2017         $430.00         4167274000   -               08/22/2017         $430.00      4221804000     -
 10/16/2017         $430.00         4367121000   -               11/14/2017         $430.00      4441163000     -
 12/13/2017         $430.00         4514757000   -               01/09/2018         $430.00      4581319000     -
 02/08/2018         $430.00         4656328000   -               03/20/2018         $430.00      4764715000     -
 04/16/2018         $430.00         4838047000                   05/10/2018         $430.00      4903554000
 06/12/2018         $430.00         4985841000                   07/11/2018         $430.00      5062516000
 08/20/2018         $430.00         5166962000                   09/19/2018         $430.00      5239982000
 10/17/2018         $430.00         5317393000                   11/13/2018         $430.00      5387874000
 12/11/2018         $430.00         5460077000

Total Receipts: $21,070.00 - Amount Refunded to Debtor: $0.00 = Receipts Applied to Plan: $21,070.00

                         LIST OF PAYMENTS TO CLAIMS AS OF 12/31/2018                             (Please Read Across)

 Claimant Name          Date         Amount          Check #                             Date          Amount           Check #


                                                          Page 1 of 3
           Case 15-20018-VFP        Doc 28      Filed 01/18/19 Entered 01/18/19 19:08:45                Desc Main
                                                Document Page 2 of 3
Chapter 13 Case # 15-20018
 Claimant Name          Date        Amount        Check #                              Date        Amount              Check #
  AMERICAN EXPRESS BANK
                    07/16/2018       $165.61       8,000,613                        08/20/2018      $300.31            8,000,649
                    10/22/2018       $611.24       8,000,726                        11/19/2018      $297.12            8,000,767
                    12/17/2018       $297.12       8,000,805
  CAPITAL ONE BANK
                      07/16/2018      $50.15        805,968                         08/20/2018          $90.94          807,874
                      10/22/2018     $185.09        811,767                         11/19/2018          $89.97          813,729
                      12/17/2018      $89.97        815,617
  DEPARTMENT OF EDUCATION/MOHELA
                   06/18/2018    $402.27            804,095                         07/16/2018      $180.79             806,071
  HSBC BANK USA NA
                      08/20/2018       $5.61        807,388                         10/22/2018          $11.42          811,266
                      11/19/2018       $5.55        813,222                         12/17/2018           $5.55          815,099
  STATE OF NEW JERSEY
                     10/19/2015      $292.28        743,192                         12/17/2015          $57.42          747,215
                     01/19/2016      $114.85        749,289
  STATE OF NJ
                      02/16/2016      $57.42        751,431                         03/21/2016       $57.42             753,472
                      04/18/2016      $57.42        755,501                         05/13/2016       $57.42             757,408
                      06/20/2016     $114.85        759,450                         07/18/2016       $57.42             761,402
                      08/15/2016      $57.42        763,288                         10/17/2016       $57.42             767,188
                      11/15/2016      $60.77        769,138                         12/19/2016      $114.36             771,090
                      01/17/2017      $57.18        772,916                         02/21/2017       $57.18             774,890
                      03/13/2017      $57.18        776,676                         04/14/2017       $57.18             778,542
                      05/15/2017      $57.18        780,446                         06/19/2017      $171.54             782,461
                      07/17/2017     $114.36        784,347                         08/14/2017       $57.18             786,165
                      09/25/2017     $171.55        788,119                         11/20/2017       $57.18             791,648
                      12/18/2017      $57.18        793,533                         01/22/2018       $57.18             795,385
                      02/20/2018      $57.18        797,230                         03/19/2018       $57.18             799,063
                      05/14/2018      $57.18        802,830                         06/18/2018       $58.13             804,792
  UNITED STATES TREASURY/IRS
                    10/19/2015      $1,776.02      8,000,121                        12/17/2015       $348.93           8,000,127
                    01/19/2016        $697.85      8,000,130                        02/16/2016       $348.93           8,000,133
                    03/21/2016        $348.93      8,000,136                        04/18/2016       $348.93           8,000,140
                    05/13/2016        $348.93      8,000,144                        06/20/2016       $697.85           8,000,148
                    07/18/2016        $348.93      8,000,152                        08/15/2016       $348.93           8,000,156
                    10/17/2016        $348.93      8,000,186                        11/15/2016       $369.23           8,000,202
                    12/19/2016        $694.90      8,000,218                        01/17/2017       $347.45           8,000,234
                    02/21/2017        $347.45      8,000,250                        03/13/2017       $347.45           8,000,266
                    04/14/2017        $347.45      8,000,282                        05/15/2017       $347.45           8,000,298
                    06/19/2017      $1,042.35      8,000,314                        07/17/2017       $694.90           8,000,330
                    08/14/2017        $347.45      8,000,346                        09/25/2017     $1,042.34           8,000,362
                    11/20/2017        $347.45      8,000,394                        12/18/2017       $347.45           8,000,410
                    01/22/2018        $347.45      8,000,426                        02/20/2018       $347.45           8,000,458
                    03/19/2018        $347.45      8,000,494                        05/14/2018       $347.45           8,000,571
                    06/18/2018        $353.16      8,000,611                        07/16/2018         $7.16           8,000,647
                    08/20/2018         $12.99      8,000,686                        10/22/2018        $26.44           8,000,765
                    11/19/2018         $12.85      8,000,804                        12/17/2018        $12.85           8,000,842

                                       CLAIMS AND DISTRIBUTIONS
                                                                      Allowed      Percent to                      Unpaid
 Claim #            Claimant Name                    Class             Claim        be Paid      Paid              Balance *
   TTE     TRUSTEE COMPENSATION                 ADMIN                                             1,140.36       TBD
  ATTY     ATTORNEY (S) FEES                    ADMIN                       0.00    100.00%           0.00                  0.00
 COURT     CLERK OF COURT                       ADMIN                       0.00    100.00%           0.00                  0.00
   0001    AMERICAN EXPRESS BANK                UNSECURED              17,369.53       *          1,968.52
   0004    CAPITAL ONE BANK                     UNSECURED               5,259.68       *            596.09


                                                        Page 2 of 3
           Case 15-20018-VFP              Doc 28       Filed 01/18/19 Entered 01/18/19 19:08:45                        Desc Main
                                                       Document Page 3 of 3
Chapter 13 Case # 15-20018
                                                                                Allowed       Percent to                        Unpaid
 Claim #                Claimant Name                        Class               Claim         be Paid          Paid            Balance *
   0008    CHASE                               UNSECURED                              0.00         *                  0.00
   0011    CITBANK, N.A.                       UNSECURED                              0.00         *                  0.00
   0013    CITIBANK/CCSI BANKRUPTCY DEPT.      UNSECURED                              0.00         *                  0.00
   0014    DAVID LAPP                          UNSECURED                              0.00         *                  0.00
   0016    EMIGRANT MORTGAGE CO.               UNSECURED                              0.00         *                  0.00
   0019    FIA CARD SERVICES/ BANK OF AMERICA UNSECURED                               0.00         *                  0.00
   0021    GARTHCHESTER REALTY                 UNSECURED                              0.00         *                  0.00
   0022    HSBC BANK USA NA                    UNSECURED                            321.53         *                 33.68
   0025    UNITED STATES TREASURY/IRS          PRIORITY                          14,329.44      100.00%          14,329.44
   0027    MEDICAL LAB & PATHOLOGY CONSULT UNSECURED                                  0.00         *                  0.00
   0028    DEPARTMENT OF EDUCATION/MOHELA UNSECURED                                 583.06         *                583.06
   0029    STATE OF NJ                         PRIORITY                           2,358.21      100.00%           2,358.21
   0030    NEW JERSEY PHYSICIANS, LLC          UNSECURED                              0.00         *                  0.00
   0031    NORTH JERSEY DERMATOLOGY            UNSECURED                              0.00         *                  0.00
   0033    PSE&G                               UNSECURED                              0.00         *                  0.00
   0035    PEDIATRIC SURGICAL ASSOCIATES, P.A. UNSECURED                              0.00         *                  0.00
   0036    PELLA DICKMAN                       UNSECURED                              0.00         *                  0.00
   0037    RADIOLOGY ASSOCIATES OF RIDGEWOODUNSECURED                                 0.00         *                  0.00
   0038    RAMAPO VALLEY ANESTHESIA            UNSECURED                              0.00         *                  0.00
   0040    THE VALLEY HOSPITAL                 UNSECURED                              0.00         *                  0.00
   0042    VALLEY EMRG ROOM ASSOC, PA          UNSECURED                              0.00         *                  0.00
   0043    UNITED STATES TREASURY/IRS          UNSECURED                            751.47         *                 85.14
   0044    STATE OF NJ                         UNSECURED                              0.00         *                  0.00

                                                                                                                       Total Paid: $21,094.50
                                                                                                                                 See Summary

                                                              SUMMARY
 Summary of all receipts and disbursements from the date the case was filed , to and including: January 18, 2019.

 Receipts: $21,070.00            -   Paid to Claims: $19,954.14       -   Admin Costs Paid: $1,140.36      =   Funds on Hand: $405.50




**NOTE: THIS REPORT IS NOT TO BE USED AS A PAYOFF FIGURE. ADDITIONAL ALLOWED CLAIMS AND OTHER
        VARIABLES MAY AFFECT THE AMOUNT TO COMPLETE THE PLAN.




                                                                  Page 3 of 3
